Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156066(76)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  MICHAEL RAMSEY and GLENN DOWDY,                                                                        Kurtis T. Wilder,
           Plaintiffs-Appellees,                                                                                     Justices
                                                                   SC: 156066
  v                                                                COA: 329920
                                                                   Wayne CC: 10-004708-CD
  LABORERS’ LOCAL 1191, d/b/a
  ROAD CONSTRUCTION LABORERS OF
  MICHIGAN LOCAL 1191, and MICHAEL
  AARON,
           Defendants-Appellants,
  and
  BRUCE RUEDISUELI,
             Defendant.
  _________________________________________/

        On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their reply is GRANTED. The reply will be accepted for filing if
  submitted on or before October 30, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 27, 2017
                                                                              Clerk